Citation Nr: 0321880	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the veteran's claim of entitlement to 
TDIU.  The veteran filed a timely notice of disagreement, and 
the RO provided a statement of the case (SOC).  In October 
1997 the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  

The Board remanded the issue of entitlement to TDIU to the RO 
in February 2000 for additional development, including 
obtaining VA treatment records and providing the veteran with 
a VA examination.  The veteran was afforded a VA examination 
in April 2002, and his VA treatment records were obtained and 
included in the record.  The RO continued to deny the 
veteran's claim, and the matter was returned to the Board for 
appellate adjudication.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

As discussed above, the veteran filed a claim seeking 
entitlement to TDIU.  The RO denied his claim and he timely 
perfected his appeal to the Board.  In February 2000 the 
Board remanded the issue to the RO to obtain VA treatment 
records and to afford the veteran a VA examination to 
determine his current level of disability due to his service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  The RO obtained the 
veteran's treatment records and associated them with the 
claims file.  In addition, the veteran presented for VA 
examination in April 2002.  

The VA examiner concluded that the veteran was not able to 
make a lot of money as a jeweler.  However, the Board 
determined in April 2003 that the examiner's opinion did not 
adequately address the questions raised by the Board's 
February 2000 remand.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board sought to conduct its own evidentiary development in 
this case.  In April 2003 the Board issued a development 
memorandum that stated, inpertinnt part, as follows:

Contact Dr. Kevin L. Polk, who examined the veteran 
in April 2002 at the VA Medical & Regional Office 
Center in Togus, Maine.  Dr. Polk should be asked 
to issue an addendum to his examination report in 
which he indicated that the symptoms associated 
with the veteran's PTSD prevent him from being able 
to deal with "enough people to really make money" 
as a jeweler.  The veteran's claims file should be 
sent to Dr. Polk for review, including any evidence 
submitted since April 2002.  

Dr. Polk should completely review the claims file, 
including the opinions of previous VA examiners 
such as Dr. Jerold E. Hambright, who found that the 
veteran's service-connected PTSD only moderately 
impaired his industrial functioning.  Then, Dr. 
Polk should opine as to whether the veteran's 
service-connected PTSD, as opposed to his diagnosed 
substance abuse or any other non-service-connected 
disability, renders the veteran incapable of 
performing the physical and mental actions required 
in performing substantially gainful employment.  
Dr. Polk should, to the fullest extent possible, 
reconcile his opinion with the findings of Dr. 
Hambright and Francis L. Cameron, LCSW.  
An addendum to the April 2002 VA examination 
report, which clearly states Dr. Polk's findings 
and conclusions, and the bases for such, should be 
issued and added to the veteran's claims file.  

A request for VA examination was initiated on April 10, 2003.  
However, to date no addendum has been issued or associated 
with the claims file.  

Ordinarily, the Board would have followed-up with further 
development.  However, on May 1, 2003, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (May 
1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."  The Federal Circuit further held 38 C.F.R. 
§ 19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case, for 
the following action:

1.	The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.	The RO should follow-up with Dr. Kevin L. 
Polk, who examined the veteran in April 
2002 at the VA Medical and Regional Office 
Center in Togus, Maine, to ensure his 
receipt of and compliance with the 
provisions of the Board's April 2003 
development memorandum outlined above, and 
the April 10, 2003, VA examination request.  

a.	If Dr. Polk has received the request 
for an addendum and has already issued 
such, then the addendum should be 
obtained by the RO and associated with 
the veteran's claims file.  

b.	If Dr. Polk has not been notified of 
the need for an addendum to his April 
2003 VA examination report, then the 
RO should ask Dr. Polk to review the 
veteran's claims file again, including 
the opinions of previous VA examiners 
such as Dr. Jerold E. Hambright.

i.	Then Dr. Polk should issue an 
addendum to his April 2002 
examination report in which he 
clarifies his opinion as to 
whether the veteran is unable to 
perform the physical and mental 
actions required in performing 
substantially gainful employment, 
i.e. whether the veteran is 
unemployable.

ii.	If Dr. Polk concludes that the 
veteran is unable to perform the 
physical and mental actions 
required in performing 
substantially gainful employment, 
then he should opine as to 
whether the veteran's 
unemployability is due to his 
service-connected PTSD only, or 
whether such unemployability is 
due to the veteran's diagnosed 
substance abuse or any other non-
service-connected disability.

Dr. Polk should, to the fullest extent 
possible, reconcile his opinion with the 
findings of Dr. Hambright and Francis L. 
Cameron, LCSW, which are in the file.

3.	After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.   An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



